DETAILED ACTION
1.	This communication is responsive to the Election/Restriction filed 10/5/2022.
Claims 1-9 and 45-47 (Group I) have been elected.  Claims 10-44 have been canceled.
Claims 1-9 and 45-47 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
A certified copy of foreign priority application has been received on 3/17/2021.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-9 and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over NORVAG  (“Thevagabond temporal OID index: an index structure for OID
Indexing in temporal object database systems,” 2000 INTERNATIONAL
DATABASE ENGINEERING AND APPLICATION SYMPOSIUM,
September18, 2000, pp.158-166).

In claim 1, NORVAG discloses “A computer-implemented method for determining, in an electronic database application or information retrieval system, a storage location of a database object of a specific version, wherein indexes for each version of the database object are stored in a  having a root node corresponding to the specific version (Abstract lines 1-5, In an object database system using logical OIDs, an OID index (OIDX) is necessary to map from logical OID to the physical location of an object. In a temporal object database system (TODB), this OIDX also contains the timestamps of the object versions, p. 159 left col. lines 31-36, The entries in the OIDX are called object descriptors (OD). The ODs contain the necessary information to map from OID to physical location. One object descriptor (OD) for each version of an object, and an OD also includes the timestamp of the actual object version. The index structure has to support access to ODs of current as well as historical versions of the objects, p. 159 right col. lines 42-43, index structures and operations on these indexes, the properties of an OID), the method comprising: 
determining a  corresponding to the specific version by accessing the root node of the  corresponding to the specific version (p. 159 left col. lines 31-36, The entries in the OIDX are called object descriptors (OD). The ODs contain the necessary information to map from OID to physical location.  One object descriptor (OD) for each version of an object, and an OD also includes the timestamp of the actual object version. The index structure has to support access to ODs of current as well as historical versions of the objects, p. 159 right col. lines 42-49, index structures and operations on these indexes, the properties of an OID, p. 160 left col. lines 45-53, Nested tree index, one index with version subindexes, p. 161 right col. lines 28-34, use a nested tree index, which indexes current versions in a superindex, and historical versions in subindexe, Figure 2. The surrogate superindex indexes the key values of the tuples, and is implemented with a B+-tree); 
determining an object identifier of the database object by traversing the  corresponding to the specific version using a secondary key related to the database object as search key (p. 159 left col. lines 31-40, The entries in the OIDX are called object descriptors (OD). The ODs contain the necessary information to map from OID to physical location.  One object descriptor (OD) for each version of an object, and an OD also includes the timestamp of the actual object version. The index structure has to support access to ODs of current as well as historical versions of the objects, p. 160 left col. lines 25-31, an ordinary object key range search will not imply an OID range search in the OIDX. If value based range searches on keys (or other attributes in objects) are frequent, additional secondary indexes should be employed, for example B+-trees or temporal secondary indexes, p. 161 left col. lines 6-10, TSB-trees and R-trees have both good support for time key range search, and make index partitioning possible. However, when indexing ODs, most queries will be OID lookups, and when OID is the key, support for key range search is of little use, p. 161 right col. line 28-p. 162 left col. line 5, Figure 2. The surrogate superindex indexes the key values of the tuples, and is implemented with a B+-tree. Each leaf node entry has a direct pointer to the current data tuple, as well as a pointer to a time subindex. The time subindex is an append-only tree, with time as the key value. Each entry in the subindex has a pointer to the data tuple with the timestamp in the key of the entry); 
determining the storage location of the database object by traversing the  corresponding to the specific version using the determined object identifier as search key (p. 158 right col. lines 17-19, The current version objects are stored in the current database, and the historical (previous) versions are stored in the historical database, p. 162 left col. lines 8-12, In order to make read accesses to current version as efficient as possible, one index for ODs of current versions of objects can be used, and a separate index for ODs of historical versions, 20-24, even if the current version of an object always resides in the same physical location, the current version index still has to be updated at every object update because the timestamp has changed)”.
NORVAG discloses tree structure, for example TSB-tree, R-tree, does not explicitly disclose “trie”.
However, using trie for indexing data is well known in the art and using a trie or tree for indexing data is a design choice which the ordinary skilled person in the art would select without involving any inventive steps/skills.

In claim 2, NORVAG teaches 
The method according to claim 1, wherein the information whether a search key is an object identifier, or a secondary key related to a database object, is comprised in the search key (p. 159 right col. lines 42-44, the properties of an OID, assume the unique part of an OID to be an integer, new OIDs are in general assigned monotonic increasing values, p. 160 left col. lines 25-31, there will in general be no correlation between OID and object key, so that an ordinary object key range search will not imply an OID range search in the OIDX. If value based range searches on keys (or other attributes in objects) are frequent, additional secondary indexes should be employed, for example B+-trees or temporal secondary indexes, 45-53 Nested tree index, one index with version subindexes).

In claim 3, NORVAG teaches 
The method according to claim 1, wherein a secondary key comprises information regarding one or more properties encoded in the secondary key (p. 159 right col. lines 42-44, the properties of an OID, assume the unique part of an OID to be an integer, new OIDs are in general assigned monotonic increasing values, p. 160 left col. lines 25-31, there will in general be no correlation between OID and object key, so that an ordinary object key range search will not imply an OID range search in the OIDX. If value based range searches on keys (or other attributes in objects) are frequent, additional secondary indexes should be employed, for example B+-trees or temporal secondary indexes, 45-53 Nested tree index, one index with version subindexes).  

In claim 4, NORVAG teaches 
The method according to claim 3, wherein the one or more properties encoded in the secondary key comprise one of a name, an address, or similar items (p. 158 right col. lines 1-2, An object in an object database system is uniquely identified by an object identifier (OID), which is also used as a “key” when retrieving an object from disk).

In claim 5, NORVAG teaches 
The method according to claim 1, wherein indexes are defined as having a key and a value (p. 159 right col. lines 42-44, the properties of an OID, assume the unique part of an OID to be an integer, new OIDs are in general assigned monotonic increasing values, p. 160 left col. lines 25-31, an ordinary object key range search will not imply an OID range search in the OIDX. If value based range searches on keys (or other attributes in objects) are frequent, additional secondary indexes should be employed, for example B+-trees or temporal secondary indexes).

In claim 6, NORVAG teaches 
The method according to claim 1, wherein a first index is defined by having the secondary key as key and the object identifier as value, and wherein a second index is defined by having the object identifier as key and the storage location of the database object as value (p. 159 right col. lines 42-44, the properties of an OID, assume the unique part of an OID to be an integer, new OIDs are in general assigned monotonic increasing values, p. 160 left col. lines 25-31, an ordinary object key range search will not imply an OID range search in the OIDX. If value based range searches on keys (or other attributes in objects) are frequent, additional secondary indexes should be employed, for example B+-trees or temporal secondary indexes).

In claim 7, NORVAG teaches 
The method according to claim 1, wherein the  having a root node corresponding to the specific version is created by creating a new root node for the specific version, copying and modifying the nodes that have been amended with regard to the nodes of a previous  having a root node corresponding to the previous version, and 
creating references pointing to the nodes in the previous  that have not been amended (p. 161 right col. lines 28-34, use a nested tree index, which indexes current versions in a superindex, and historical versions in subindexe, Figure 2. The surrogate superindex indexes the key values of the tuples, and is implemented with a B+-tree, p. 162 left col. lines 1-12, Each leaf node entry has a direct pointer to the current data tuple, as well as a pointer to a time subindex. The time subindex is an append-only tree, with time as the key value. Each entry in the subindex has a pointer to the data tuple with the timestamp in the key of the entry).

In claim 8, NORVAG teaches 
The method according to claim 7, wherein creating the  having a root node corresponding to the specific version is performed during a transaction, and the specific version is associated with the transaction (p. 161 right col. lines 28-34, use a nested tree index, which indexes current versions in a superindex, and historical versions in subindexe, Figure 2. The surrogate superindex indexes the key values of the tuples, and is implemented with a B+-tree, p. 162 left col. lines 8-12, In order to make read accesses to current version as efficient as possible, one index for ODs of current versions of objects can be used, and a separate index for ODs of historical versions, 20-24, even if the current version of an object always resides in the same physical location, the current version index still has to be updated at every object update because the timestamp has changed).
  
In claim 9, NORVAG teaches 
The method according to claim 8, wherein the transaction is identified by a transaction identifier (p. 162 left col. lines 8-12, In order to make read accesses to current version as efficient as possible, one index for ODs of current versions of objects can be used, and a separate index for ODs of historical versions, 20-24, even if the current version of an object always resides in the same physical location, the current version index still has to be updated at every object update because the timestamp has changed).
Claims 10-44 (Canceled)

In claim 45 (see claim 1)
A computer program, in particular a database application or information retrieval system program, comprising instructions for performing the method of claim 1.

In claim 46 (see claim 1)
A data-processing device or system comprising one or more processors and memory, the data-processing device or system being configured to perform the method of claim 1.

In claim 47 (see claim 45)
A preferably non-transitory computer readable medium having stored thereon the computer program of claim 45.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on 892 form.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157